HUXMAN, Circuit Judge
(dissenting).
Under the written contract the driller was entitled to no compensation until he completed the well. He encountered difficulties which made further drilling impossible. His expert had advised him to abandon the hole. He had been drilling twenty-two days without making any progress. He had twisted off what is described in drilling parlance as a fish. Being unable to get this out or drill through it, he had started to drill around it when he twisted off a second fish. It was after he was unable to get by this fish that he was advised to abandon the hole. He then called the owner over long distance telephone. The telephone conversation initiated by him is the sole and only evidence remotely bearing on the question whether the written contract was modified by an oral agreement. Here is the conversation. The driller said: “I told him that I had some more bad news for him; that we had twisted off a second fish by the first fish, and the fishing company was advising us to abandon the hole. And he said, ‘Well, that is bad news.’ He said, ‘Looks like that is it.’ He said,—I said, ‘Well, I would like to move off.’ And he said, ‘You may as well move off; and call me the first of the week; when you get moved off, call me, and we will arrange for a meeting to discuss the matter.’ ” Standing alone, the owner’s statement, “call me the first of the week; when you get moved off, call me, and we will arrange for a méeting to discuss the matter” might be construed to mean that the purpose of such a meeting was perhaps to discuss payment for what drilling had been done or a modification of the written contract. But that would not constitute a modification. It would only mean that the parties intended to have a conference for the purpose of effecting a modification. No such conference was ever held. However, it is clear from the undisputed evidence that the purpose of this meeting was not to consider payment for what had been done. Such an inference is negatived by the driller’s answer to the following question put to him. “Q. Now in this conversation didn’t Mr. Bankoff advise you, and didn’t he always advise you, that you had a contract, that he would abide by the contract; the only difference that you had was whether or not the material which you reported as heaving shale was heaving shale?” “A. I believe that is right. I would say yes.” From the driller’s own testimony it is clear that Bankoff never consented to a modification of the written contract. The subject which the parties were to discuss in the meeting which never took place is clearly shown by the following questions and answers put to Wycoff: “Q. Didn’t you discuss in the telephone conversation immediately after sending these telegrams, along the next day, the possibility that if you couldn’t get all those tools out, of just getting over and drilling another well, because Mr. Bankoff had to have one completed by August 5th to meet the conditions in his farm-out?” “A. It was discussed.”
Wyeoff’s own uneontradicted testimony thus in my view irrefutably establishes that in the very conversation upon which he relies to establish the abandonment and modification of the written contract he was advised, as he always had been, that the owner stood upon the written contract.
This is not a case such as Meyers v. Zahn, 136 Kan. 49, 12 P.2d 727, relied upon by the majority, where there was a clear conflict in the evidence. Here we take only the evidence as given by the driller^ The owner’s response to the driller’s statements in the phone conver*481■sation amounted to no more than a concurrence in the driller’s determination to ■quit drilling. Had the owner objected to ■discontinuance of further drilling operations, which he could not do under the contract, the result would have been the same—drilling operations would have been stopped because the driller could not go on. In my view the trial court erred in submitting the case to the jury. I would reverse with directions to dismiss.